753 N.W.2d 161 (2008)
Robert S. BECK, Plaintiff-Appellee,
v.
TGM BROADBAND CABLE SERVICES and Accident Fund Insurance Company of America, Defendants-Appellants, and
TGM Broadband Cable Services and Liberty Mutual Insurance Company, Defendants-Appellees, and
Second Injury Fund (Permanent & Total Disability Provisions), Defendant-Appellee.
Docket No. 135521. COA No. 277384.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for reconsideration of this Court's April 28, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.